     Case 2:18-cv-02717-KJM-AC Document 78 Filed 09/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JESSICA H. JORDAN,                               Case No. 2:18-cv-02717-KJM-AC

12                      Plaintiff,

13          v.

14   BANK OF AMERICA, N.A.;                           ORDER
     NATIONSTAR MORTGAGE LLC d/b/a
15   MR.COOPER; and DOES 1-100,
     Inclusive,
16
                    Defendants.
17

18

19          The parties jointly request, ECF No. 76, to stay case activity due to COVID-19 and

20   settlement discussions and to modify the case management schedule. Good cause appearing, the

21   court GRANTS this request, as follows:

22          1.      Due to the ongoing COVID-19 healthcare emergency affecting the parties’

23   operations, and ongoing settlement negotiations between the parties, all pretrial discovery, motion

24   practice, and other case activity in this matter shall be suspended, effective immediately through

25   January 5, 2021;

26          2.      The discovery deadline is hereby extended from September 14, 2020, to January 12,

27   2021; and the dispositive motion hearing date is hereby extended from December 11, 2020, to

28   March 26, 2021; and

                                           [PROPOSED] ORDER ON STIPULATION TO STAY PROCEEDINGS
     Case 2:18-cv-02717-KJM-AC Document 78 Filed 09/17/20 Page 2 of 2


 1           3.     On or before one hundred twenty (120) days from filing the stipulation, the parties

 2   are directed to submit a status report to the Court with recommendations for proceeding with the

 3   case.

 4           This order resolves ECF No. 76.

 5           IT IS SO ORDERED.

 6   Dated: September 16, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
                                         [PROPOSED] ORDER ON STIPULATION TO STAY PROCEEDINGS
